Ed. F. McFaddin, Associate Justice (dissenting). I am firmly of the opinion that, at all events, Lela Cole is entitled to receive $2.50 per week from September 4,1951, and continuing for a period of 450 weeks. This is because: (a) the Single Commissioner, Hon. Dave Peel, made such an award in her favor; (b) neither the employer, Hendry Corporation, nor its insurance carrier, Travelers Insurance Company, ever appealed or filed any petition for review from that award; and (c) no additional evidence of any kind was heard by the Full Commission on review. The fact that Lela Cole filed a petition for review, seeking more money, did not allow the Full Commission to deprive her of the amount that the Single Commissioner had awarded to her. Lela Cole claimed to be the mother of the deceased, Claude Stevenson, and partially dependent on him for support. (§ 81-1315(i), Ark. Stats.)* Her claim was heard by the Hon. Dave Peel, sitting as a Single Commissioner (§ 81-1325, Ark. Stats.) ;* and he found that Lela Cole was the mother of, and partially dependent on, the deceased, Claude Stevenson. Hon. Dave Peel allowed Lela Cole the amount of $2.50 per week. This opinion by the Hon. Dave Peel was filed March 12, 1954; and here are pertinent excerpts from his opinion: “The Commissioner, in arriving at a fair estimate of what the contributions might have been in this case to this mother, feels that $2.50 per week reasonably represents the value of all such contributions resolved to an amount that would come with any degree of regularity. . . . and the respondents are directed to pay to the claimant mother, Lela Cole, the sum of $2.50 per week from September 4, 1951, representing the amount of contributions made to her for her partial support, to continue subject to the provisions and limitations of the Act, not to exceed 450 weeks.” As aforesaid, I find nothing in the record to show— and it is not insisted by appellees in this Court — that either the Hendry Corporation, as the employer, or Travelers Insurance Company, as the insurance carrier, ever filed any petition for the Full Commission to review the order of the Single Commissioner (§ 81-1325, Ark. Stats.).* Rather, the dispute was all the time between the various parties who claimed dependency on the deceased, such as the common law wife, the “lawful” wife, the father, and the mother. At all events, Lela Cole, the mother, claimed that she was entitled to $5.00 per week instead of $2.50 per week and claimed that her allowances should bear interest: so she filed her petition for review by the Full Commission. And on August 26, 1954, the Full Commission rendered its opinion in which it allowed Lela Cole nothing. I find no authority in our statute holding that the Full Commission may disallow a claimant even what the claimant had received from the Single Commissioner, when no additional testimony was taken before the Full Commission, and when neither the employer nor its insurance carrier ever appealed. I think the most the Full Commission could have done as regards Lela Cole was to say that she could not get any more than the Single Commissioner had allowed her. I think it was beyond the power of the Full Commission to take away from her what had been allowed her by the Single Commissioner, and against which neither the employer nor its insurance carrier had ever appealed. I frankly state that I can find no authorities in Arkansas** on this question. In Rocha’s Case, 300 Mass. 121,14 N. E. 2d 133, the Massachusetts Court held that the jurisdiction of the Reviewing Board to reverse the finding of a Single Commissioner is purely statutory and rests upon a claim for review seasonably filed. Since neither the employer nor its insurance carrier filed for review, I cannot see how either is entitled to the windfall victory awarded by the Full Commission in the case at bar. In Barlau v. Minneapolis-Moline Power Implement Co., 214 Minn. 564, 9 N. W. 2d 6, the Minnesota Court held that •when an appeal is taken from the Referee’s decision to the Full Commission, the Full Commission exercises appellate jurisdiction and not original jurisdiction. The Minnesota Court held that the Referee’s decision was final unless reversed on appeal. These are the nearest cases in point that I have been able to find. But my sense of fair play impels me to say that Lela Cole, by appealing, should not be forced to lose what she had already received, since neither the employer nor its insurance carrier appealed, and since no additional testimony was taken before the Full Commission. I think that the judgment of this Court should be that Lela Cole is entitled to receive the $2.50 per week, just as awarded her by Hon. Dave Peel, the Single Commissioner. Mr. Justice Johnson joins in this dissent.   These references to the statutes are to the sections as found in the Cumulative Pocket Supplement, containing the 1948 Initiated Act No. 4.    In 100 C. J. S. 1033 some cases from other jurisdictions may be found.